Citation Nr: 1028654	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a non-service-connected disability pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty for training from July 9, 1966, 
to July 24, 1966, and from January 10, 1967, to April 7, 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Board denied eligibility for a non-service-
connected disability pension.  The Veteran appealed the decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2010, the Court remanded the claim for compliance with 
the instructions of a Joint Motion for Remand.  

The claim is now before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran served for a period of 88 days of active duty for 
training during a period of war in which he incurred or 
aggravated a service-connected left knee disability. 

2.  The Veteran served for a period of 16 days of active duty for 
training and unverified periods of inactive duty training during 
a period of war in which he incurred no disease or injury. 

3.  The Veteran received an honorable discharge from the U.S. 
Army Reserve for failure to meet procurement medical fitness 
standards and did not receive a medical discharge. 


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
disability pension have not been met.  38 U.S.C.A. §§ 101, 1513, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In August 2002, the RO provided notice that did not met these 
requirements.  The notice discussed the Veteran's and VA's 
respective responsibilities to obtain relevant evidence but did 
not provide all the service criteria for eligibility for a non-
service-connected pension.   In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant and affected the 
essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In written 
statements to VA, the Veteran reported the dates and 
circumstances of his service on active duty for training and 
inactive duty training,  the occurrence and treatment for a 
service-connected left knee disability, and the nature of his 
discharge from service.  In a November 2004 substantive appeal, 
the Veteran submitted highlighted sections of the applicable 
statute.  Therefore, the Board concludes from his statements and 
submissions that he had actual knowledge of the requirements.  
Although adjudicative documents may not substitute for adequate 
notice, the service requirements were also provided to the 
Veteran in the rating decision and in a statement of the case.  
Therefore, the Veteran is reasonably expected to understand what 
is required to substantiate the claim.  Accordingly, the notice 
errors did not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  In June 2010, the Board received 
additional evidence relevant to the status of the Veteran's non-
service-connected disabilities.  The Board considered this 
evidence.  However, neither this evidence nor additional VA 
medical examinations are required for adjudication of this claim 
for reasons provided below.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.

The Veteran served as a U.S. Army Reserve trainee and did not 
complete basic training.  He contends that he served greater than 
90 days of active duty for training during a period of war, 
sustained an injury to his left knee on active duty for training, 
and received a medical discharge for the service-connected left 
knee disability.  

A pension is payable to Veterans of a period of war because of 
non-service-connected disability or age.  Basic entitlement 
exists if the Veteran meets certain service requirements during a 
period or periods of war; is permanently and totally disabled or 
is 65 years of age or older; and meets certain net worth and 
annual income requirements.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. 
§ 3.3.  

To be eligible for the pension, a Veteran must have served in the 
active military, naval, or air service (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate period of 
service during more than one period of war.  38 U.S.C.A. § 1521 
(j).  The service-connected disability must be adjudged without 
presumptive provisions of law or at time of discharge had such a 
service connected disability, shown by official service records, 
which in medical judgment would have justified a discharge for a 
disability.  38 C.F.R. § 3.3 (a) (3).  

The term "active military, naval, or air service" includes (a) 
active duty; (b) any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(c) any period of inactive duty training during which the 
individual concerned was disable or died from an injury incurred 
or aggravated in the line of duty or from certain cardiovascular 
events not applicable in this case.  38 U.S.C.A. § 101 (24); 
38 C.F.R. § 3.6 (a). 

Net worth requirements are such that a pension will be denied 
when the corpus of the estate of the Veteran and his spouse are 
such that under all the circumstances, including consideration of 
the annual income of the Veteran and the Veteran's spouse, it is 
reasonable that some part of the corpus of such estates be 
consumed for the Veteran's maintenance.  A pension will also be 
denied if the annual income of the Veteran and his spouse is in 
excess of the maximum annual pension rate under 38 U.S.C.A. 
§ 5312 (West 2002) as increased from time to time and published 
in the Federal Register.  38 C.F.R. § 3.23, 3.274 (2009).   

In this case, the Veteran was born in April 1946 and is not 65 
years of age.  The claims file contains VA and private medical 
records relevant to the medical status of his service- and non-
service-connected disabilities.  The claims file does not contain 
sufficient financial information to determine whether the Veteran 
meets the net worth and income requirements.  However, the 
dispositive issues in this appeal are associated with the length 
of service, dates of injury and treatment for a service-connected 
left knee disability, and reasons for discharge.  

Service personnel records show that Veteran served on active duty 
for training from July 9, 1966 to July 24, 1966, (16 days) and 
from January 10, 1967, to April 7, 1967 (88 days).  The Veteran 
reported participating in additional periods of weekend inactive 
duty training in 1966 that are not verified in service personnel 
records but are consistent with his status in an U.S. Army 
Reserve unit.  These periods are entirely within the Vietnam era 
period of war.  See 38 C.F.R. § 3.2 (f).  
As the Veteran's service was active duty for training and 
inactive duty training (not active duty), the periods qualify as 
active military, naval, or air service if the Veteran was 
disabled from a disease or injury incurred or aggravated in the 
line of duty during those periods. 

The Veteran has one service-connected disability: a left knee 
disorder, rated as 10 percent disabling, effective July 2002.  
The claims file contains conflicting information regarding the 
occurrence of an injury causing the disability. 

In statements to a private physician in April 2001, to VA 
adjudicators in July 2002 and December 2002, and to the Board in 
June 2010, the Veteran reported that he had never had a knee 
problem until he reported for active duty for training at Fort 
Jackson.  Service records show that he reported to Fort Jackson 
for initial basic training on January 10, 1967.  The Veteran 
noted that during inactive duty training and summer active duty 
for training in 1966, he was able to perform physical training, 
running, drill, and forced marches with full gear and no knee 
problems.  The Veteran reported that he injured his left knee 
playing football during the first few days at Fort Jackson and 
was hospitalized, examined, and placed in a cast for six weeks.  
He then underwent physical therapy for three weeks and was found 
fit for duty.  On return to basic training, he reinjured his knee 
and was hospitalized for several days.  He reported that he 
refused surgery and received what he believed was a medical 
discharge.  The claims file also contains a statement in June 
2002 from the Veteran's sister that the Veteran had no knee 
problems prior to service and from the Veteran's brother in July 
2002 that the Veteran had no knee problems until injured playing 
football in basic training.  The file also contains a November 
2004 statement from the Veteran's ex-spouse who noted that the 
Veteran injured his left knee playing football in January 1967 
and was released from service in April 1967 with a medical 
discharge. 

In a March 2007 brief, the Veteran's representative contended 
that the Veteran injured his left knee during an unspecified 
period of inactive duty training.  There is no supporting 
evidence of record for this contention. 

A Reserve enlistment physical examination performed in November 
1965 and an induction physical examination performed on January 
13, 1967, are silent for any left knee injuries, symptoms, or 
diagnoses.  Despite requests by the RO to the Fort Jackson Army 
hospital, records of hospitalization, if any, in January 1967, 
have not been recovered.  In February 1967, a military orthopedic 
physician noted that the Veteran had injured his right knee three 
weeks earlier that "was felt to represent exacerbation of injury 
(old records lost)."  The physician diagnosed a medial 
collateral ligament deficit, noted that a cast was removed, and 
provided the Veteran with crutches and limitation of duty for two 
weeks, later extended for an additional two weeks. On March 13, 
1967, the Veteran completed a medical history questionnaire in 
which he reported no knee problems.  Three days later, a clinic 
examiner noted that the Veteran had twisted the left knee again.  
The examiner noted some effusion and diagnosed a probable torn 
meniscus.  There was a full range of motion with slight laxity.  

On March 23, 1967, the attending physician who had treated the 
Veteran over the previous two months noted that the Veteran was 
admitted to the base hospital for treatment and evaluation.  The 
physician noted that the Veteran had an original injury to his 
left knee in May 1966, prior to the current period of active duty 
for training, and since that time experienced recurrent 
difficulties with instability and swelling.  Following the 
football injury at the start of basic training, there was 
insufficient evidence of a meniscal tear, and the Veteran was 
treated conservatively.  However, the most recent episode 
included symptoms of effusion.  Although no effusion was note on 
his examination, the physician did note tenderness over the 
medial joint line, mild laxity of the anterior cruciate and 
medial collateral ligaments of the left knee and some left 
quadriceps atrophy.  X-rays were normal.  The Veteran received no 
hospital treatment.  The physician concluded that the Veteran had 
not been physically qualified for enlistment or induction because 
of internal derangement of the knee, but that he was fit for 
retention (emphasis added).  The physician noted that the Veteran 
elected separation.  

In April 1967, a Medical Board (board) found that the internal 
derangement of the left knee was incurred in May 1966, existed 
prior to entry on active duty for training, and was not caused or 
aggravated by service.  The board and the Commanding Officer 
recommended separation under the provisions of Army Regulation 
635-200 applicable to discharge of personnel who did not meet 
procurement medical fitness standards.  The Veteran signed the 
report of proceedings and indicated that he did not disagree or 
desire to appeal.  A Report of Transfer or Discharge (DD-214) 
shows that the Veteran received an honorable discharge under the 
provisions of U.S. Army Regulation 635-200 for not meeting 
medical fitness standards at the time of enlistment.  

The Veteran sustained an injury of his left knee in a March 2000 
workplace accident, and he received a Worker's' Compensation 
settlement.  In December 2002, the Veteran was awarded Social 
Security Administration benefits.  

In May 2008, a VA physician reviewed the claims file, examined 
the Veteran, diagnosed four deficits of the Veteran's left knee, 
and concluded that three of the deficits developed from a 
combination of factors including the reported injury in May 1966 
and the documented injury in January 1967.  

In April 2009, the Board concluded that all service treatment 
records referred to the left knee only and granted service 
connection for a left knee disability without resort to 
presumptive provisions of law.  The Board denied entitlement to a 
non-service-connected pension because the Veteran did not have 
qualifying service.  

In January 2010, the Court remanded the claim for the Board to 
consider whether the Veteran had qualifying service because he 
received a medical discharge for a service-connected disability.  

The Board concludes that the Veteran is not entitled to a non-
service-connected pension because he does not have qualifying 
service.  Service personnel records show that the Veteran 
performed active duty for training and unverified inactive duty 
training but not active duty.  Therefore, for the Veteran to have 
performed qualifying "active military, naval, or air service," 
he must be found to have been disabled from a disease or injury 
incurred or aggravated in the line of duty during that service.  
The Board need not determine whether the Veteran initially 
injured his left knee in January 1967, as noted in his statements 
and those of his family, or first injured the knee in May 1966 
and reinjured it in January 1967 as shown in the service 
treatment records.   Neither the Veteran nor the service 
personnel records show that the Veteran was on inactive duty 
training in May 1966, and the Veteran denies any injury at that 
time or while on active duty for training in July 1966.  Neither 
period may be counted as qualifying service.  Therefore, the only 
qualifying service is from January 10, 1967, to April 7, 1967, a 
period of 88 days.  

Furthermore, the weight of credible evidence is that the Veteran 
did not receive a medical discharge for his service-connected 
left knee disability.  The Medical Board Proceedings and the 
Report of Transfer and Discharge indicate that he was discharged 
for failure to meet entry medical fitness standards.  Moreover, 
the attending physician and the medical board found that he was 
fit for service and recommended for retention.  The Veteran 
specifically acknowledged the board's findings and chose to be 
separated.  Moreover, the weight of medical evidence is that his 
now service-connected left knee disability, shown by official 
service records, would not have justified a discharge for a 
disability.  His medical status at separation was consistent with 
the military outpatient records that showed three, not six weeks 
in a cast, four weeks of limited duty, and a return to full duty.  
After a twisting episode, the physician diagnosed an old meniscus 
tear and slight laxity.  The Veteran was qualified for retention, 
indicating that he could have again returned to duty and 
completed his service after additional therapy.  The 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a non-service-connected disability pension is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


